      Case 1:19-cv-02184-TJK Document 14 Filed 08/19/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                      Plaintiff

                      v.                                Case No. 19-cv-2184-TJK

 FACEBOOK, Inc.,
 a corporation,
                      Defendant.



       NOTICE OF APPEARANCE AS COUNSEL FOR THE UNITED STATES

       PLEASE TAKE NOTICE that Jason Lee, United States Department of Justice,

Civil Division, Consumer Protection Branch, hereby enters his appearance in the above-

captioned matter as counsel of record for Plaintiff United States of America.


DATED: August 19, 2019

                                            Respectfully submitted,

                                            /s/ Jason Lee__________________________
                                            Jason Lee (CA Bar No. 298140)
                                            Trial Attorney
                                            Consumer Protection Branch
                                            U.S. Department of Justice
                                            P.O. Box 386
                                            Washington, DC 20044-0386
                                            Telephone: (202) 514-0515
                                            Fax: (202) 514-8742
                                            Jason.Lee3@usdoj.gov

                                            Counsel for the United States




                                       Page 1 of 1
